    Case 18-26329          Doc 25    Filed 12/13/18 Entered 12/13/18 23:34:15               Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 18−26329
                                                      Chapter: 13
                                                Judge: LaShonda A. Hunt

In Re:
   Tenesha L Funches
   1939 S 16th Garden South
   Broadview, IL 60155
Social Security / Individual Taxpayer ID No.:
   xxx−xx−0997
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on December 10, 2018




                                                           FOR THE COURT


Dated: December 11, 2018                                   Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
          Case 18-26329            Doc 25       Filed 12/13/18 Entered 12/13/18 23:34:15                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26329-LAH
Tenesha L Funches                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dpruitt                      Page 1 of 1                          Date Rcvd: Dec 11, 2018
                                      Form ID: ntcdsm                    Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 13, 2018.
db             +Tenesha L Funches,   1939 S 16th Garden South,    Broadview, IL 60155-2000
27087316       +Convergent Outsourcing,    10900 Corporate Centre Dr.,   #100,   Houston, TX 77041-5195
27087317       +Diversified,   Po Box 1391,    Southgate, MI 48195-0391
27087318       +Easy Accept,   3632 N Cicero Ave.,    Chicago, IL 60641-3641
27087321       +Illinois Toll Way Authority,    Att: Bankruptcy Dept.,   PO Box 5544,   Chicago, IL 60680-5491
27087323       +Monterey Finanical,   4095 Avenida De La Plata,    Oceanside, CA 92056-5802
27087325       +Peoples Gas,   Att: Bankruptcy,    200 E. Randolph St.,   Chicago, IL 60601-6302
27087330       +The Semrad Law Firm, LLC,    20 S. Clark Street, 28th Floor,   Chicago, IL 60603-1811
27087331       +Village of Rosemont,    Att: Bankruptcy,   9501 W. Devon Ave.,   Des Plaines, IL 60018-4802

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27087312       +EDI: PHINHARRIS Dec 12 2018 07:44:00      City of Chicago,    c/o Arnold Scott Harris PC,
                 111 W Jackson Blvd Ste 600,    Chicago, IL 60604-3517
27087313       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Dec 12 2018 02:50:12        Commonwealth Edision,
                 Att: Bankruptcy Dept,    3 Lincoln Center,    Villa Park, IL 60181-4204
27087314       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Dec 12 2018 02:50:12        Commonwealth Edison,
                 Att: Bankruptcy Claims Dept,    1919 Swift Drive,    Oak Brook, IL 60523-1502
27095774       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Dec 12 2018 02:50:12
                 Commonwealth Edison Company,    Bankruptcy Department,    1919 Swift Drive,
                 Oak Brook, IL 60523-1502
27087315       +EDI: CONVERGENT.COM Dec 12 2018 07:33:00       Convergent Outsourcing,    PO Box 9004,
                 Renton, WA 98057-9004
27087319       +E-mail/Text: bknotice@ercbpo.com Dec 12 2018 02:47:41       Enhanced Recovery,    Att: Bankruptcy,
                 8014 Bayberry Rd.,    Jacksonville, FL 32256-7412
27087320       +EDI: IIC9.COM Dec 12 2018 07:44:00      IC Systems Inc.,    444 Highway 96 East,
                 Saint Paul, MN 55127-2557
27087322        EDI: JEFFERSONCAP.COM Dec 12 2018 07:33:00       Jefferson Capital Systems LLC,
                 16 McLEdland Rd.,    Saint Cloud, MN 56303
27087324       +E-mail/Text: clientservices@northwestcollectors.com Dec 12 2018 02:46:43        NW Collector,
                 3601 Algonquin Rd. STe 232,    Rolling Meadows, IL 60008-3143
27087328        EDI: NEXTEL.COM Dec 12 2018 07:37:00      Sprint,    Att: Bankruptcy,    6391 Sprint Parkway,
                 Overland Park, KS 66251
27087327       +E-mail/Text: bankruptcy@speedyinc.com Dec 12 2018 02:46:36       Speedy Cash,    1931 Mannheim Rd,
                 Melrose Park, IL 60160-1012
27087326       +E-mail/Text: bankruptcy@speedyinc.com Dec 12 2018 02:46:37       Speedy Cash,    Attn: Bankruptcy,
                 P.O. Box 780408,    Wichita, KS 67278-0408
27301810       +E-mail/Text: bankruptcy@speedyinc.com Dec 12 2018 02:46:37       SpeedyRapid Cash,
                 po box 780408,    wichita, KS 67278-0408
27087329        EDI: AISTMBL.COM Dec 12 2018 07:35:00       T-Mobile Bankruptcy Team,    PO Box 53410,
                 Bellevue, WA 98015
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 13, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 10, 2018 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Tenesha L Funches cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
